DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Objections

Claims 1, 8, 9, 11-13, 19, and 23 are objected to because of the following informalities: 

a) regarding claims 1, 12, 13, and 23, as a claim is a sentence1 the only words in the claim that should be capitalized are the first word of the claim, any proper nouns, and any acronyms; 

b) the Examiner suggests that each step in the claims ends with a semicolon rather than a comma, especially when one or more commas are part of the step.  For example, in claim 1, 
--   identifying a test sample from a fluid to be tested;
removing organic material and impurities from the test sample at least one filter;
transmitting the test sample to a test chamber via a sample transmission means; --  
Also, the last step in the claims should be proceeded by the word “and”;

c) in claim 1, line 4, the word “using” should be inserted between “sample” and “at”; 

d) in claim 8, line 1, the word – from – should be inserted between the words “constructed” and “different”;

e) in claim 9, line 1, between the words “where” and “the” the following phrase should be inserted – for each sensor of the plurality of sensors --; 

f) in claim 9, line 2, the word – the – should be inserted between the words “from” and “working”;

g) in claim 11, line 2, and in claim 22, line 2, the phrase “of a lower passivity material from the group of materials including” should be replaced with – with a lower passivity material selected from the group of materials including --; 

h) in claim 12, line 1, the semicolon should be deleted from the end of the line; and

i) in claim 19, line 1, the word – from – should be inserted between the words “constructed” and “different”;


Appropriate correction is required.


Claim Rejections - 35 USC § 112

Note that dependent claims will have the deficiencies of base and intervening claims.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
a) claim 1 recites the step of “identifying a test sample from a fluid to be tested…[italicizing by the Examiner]”  The scope of this “identifying” as not clear.  What markers, indicia, or physical properties are looked for during the identifying?  Or does Applicant mean that the test sample is labeled so that it can be identified (fluid source, date obtained, etc.)?

b) each of claims 9 and 20 recites “where the direction of the current from the counter-electrode is driven in a direction perpendicular to the direction of the current from working electrode to prevent the electrodes from acting as parallel plate capacitors. [italicizing by the Examiner]”  It is not clear what is meant by the direction of the current from the counter-electrode.  Where is this current flowing to and along what path? It is not clear what is meant by the direction of the current from the working electrode. Where is this current flowing to and along what path? Also, how can current flow from both the working electrode and the counter electrode.  Typically, current flows from the working electrode to the counter electrode or vice versa.  


c) in claims 11 and 22 it is not clear what is the reference passitivity for the requirement of “lower passivity” in the claim.

d) in claims 11 and 22 what is meant by a hybrid polymer?

e) in claim 11 and 22 the Examiner would like to clarify that “said electrodes” refers to all of the working electrodes, counter electrodes, and refence electrodes of all of the plurality of sensors. If so, the Examiner suggests replacing “said electrodes” with -- the working electrodes, counter electrodes, and refence electrodes of all of the plurality of sensors --.  If not, the Examiner requests Applicant to clarify what is the antecedent basis for “said electrodes” (which electrodes as “said electrodes”).

f) claim 13 recites “each sensor comprising a . . . .”  However, the claim only requires “A sensor located within the test chamber”, that is, a single sensor.
	
g) claim 21 recites “the potentiostat includes a scan rate” as a scan rate is operational parameter setting of the potentiostat.  The Examiner suggests instead – the potentiostat is configured to scan a potential at a predetermined scan rate --.


h) in claim 23 the limitation “The potentiostat is capable of being held at an oxidation potential ranging from between 200mv and 1000 mv while passing a stream of water filtered by reverse osmosis over said sensor…” could be interpreted to mean that the potentiostat is capable of passing a stream of water filtered by reverse osmosis over said sensor.  So, the Examiner suggests instead 
-- the apparatus is configured to pass a stream of water filtered by reverse osmosis over said sensor while the potentiostat is being held at an oxidation potential ranging from between 200mv and 1000 mv. --


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jolly et al. US 2003/0064529 A1 (hereafter “Jolly”) in view of Nguyen et al., “Voltammetry in the Analysis of Atmospheric Pollutants – The Determination of Toxic Trace metals in Rain Water and Snow by Differential Pulse Stripping Voltammetry,” The Science of the Total Environment, 12 (1979) 151 – 167 (hereafter “Nguyen”),  New York Department of Health “Indoor Air Sampling and Analysis Guidance”, Silva et al., “Mercury-electroplated-iridium microelectrode array based on sensors for the detection of heavy metal ultratraces: optimization of the mercury charge,” Sensors and 
Actuators B 60 (1990) 161-167 (hereafter “Silva”), WHO-Europe, “Health risks of heavy metals form long-range transboundary air pollution,” 2007, (hereafter “WHO-Europe”), Nolan et al., “Microfabricated Array of Iridium Microdisks as a Substrate for Direct Determination of Cu2+ or Hg2+ Using Square-Wave Anodic Stripping Voltammetry,” Anal. Chem. 1999, 71, 3567-3573 (hereafter “Nolan”), and Lanyon et al., “Fabrication of Nanopore Array Electrodes by Focused Ion Beam Milling,” Anal. Chem. 2007, 79, 3048-3055 (hereafter “Lanyon”)

Addressing claim 1, Jolly discloses a method of analyzing the presence of a analytes in a fluid in concentrations without use of reagents (see the Abstract.  Note that since there is no indication that a reagent is used for anodic stripping voltammetry of the analyte (for example, see paragraphs [0016] and [0029] nor is it clearly necessary for this electrochemical analysis technique when used to measure metal analytes, it is reasonable to presume that that analysis by anodic stripping voltammetry is performed in Jolly without use of reagents), the steps comprising:
removing organic material and impurities from the test sample at least one filter2,
 
transmitting the test sample to a test chamber via a sample transmission means (the Examiner is construing syringe pump module 30 as a sample transmission means.  From its placement in the figure relative to the ASV (anodic stripping voltammetry) Detector (25) and the following 

    PNG
    media_image3.png
    245
    423
    media_image3.png
    Greyscale

it is clear that one of the purposes of this sample transmission means is to transmit the test sample to test chamber (25).), 
depositing the analyte of interest on the sensors while holding said working electrode at a potential that is suitable for deposition of said analyte, 
stripping the deposited analyte from said working electrode using voltammetric methods, measuring the peak current, 
analyzing the peak current to determine the analyte deposited (although Jolly does not specifically mention performing these “depositing”, “stripping”, “measuring”, and “analyzing” steps, they are implied because, as indicated above, Jolly discloses performing anodic stripping voltammetry and these steps are fundamental to performing anodic stripping voltammetry of heavy metals in its several variants.  Note the following, for example, in Nguyen, which illustrates how differential pulse anodic stripping voltammetry may be used to measure trace or heavy metals,  

    PNG
    media_image4.png
    151
    656
    media_image4.png
    Greyscale

(see page 156),

    PNG
    media_image5.png
    107
    639
    media_image5.png
    Greyscale

(see page 156), and

    PNG
    media_image6.png
    107
    672
    media_image6.png
    Greyscale

(see page 157).

Jolly as modified by Nguyen, though, does not disclose performing the step of “identifying a test sample from a fluid to be tested…”  However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to do so because identifying test samples that are to undergo laboratory analysis is standard practice.  Moreover, for environmental air samples to be tested there are commonly standard codes of practice for sample identification set by a government authority.  For example,  


    PNG
    media_image7.png
    172
    823
    media_image7.png
    Greyscale


See New York Department of Health “Indoor Air Sampling and Analysis Guidance”.
Jolly as modified by Nguyen and New York Department of Health “Indoor Air Sampling and Analysis Guidance” , though, also does not disclose performing the step of “[p]assing the test sample over a plurality of sensors; each sensor comprising a working electrode comprising nanopore material, a counter electrode and a reference electrode and where the nanopores are arrayed at a set distance, . . . .”   Also, measuring concentration of analyte as low as parts per trillion is not disclosed.
As a first matter, the Examiner will note that Jolly is silent as any detail about the structure of the anodic stripping voltammetry detector, so Jolly is presumably is open to it being one that is known in the art, so that long as it can be used to measure lead.  Also, the Examiner will note that in addition to lead, cadmium and mercury are also known heavy metal pollutants common in air (

    PNG
    media_image8.png
    245
    591
    media_image8.png
    Greyscale


See WHO-Europe.)
Silva discloses an anodic stripping voltammetry detector suitable for detecting Pb and Cd that comprises a working electrode comprising micropore material, a counter electrode, and a reference electrode and wherein the micropores are arrayed at a set distance.  See the Abstract, the second column on page 162, underneath the Figured 1 caption, and the first paragraph of 2.2 Electrochemical experiments, which is on 
page 163.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the anodic stripping voltammetry detector used in the method of Jolly as modified by Nguyen and New York Department of Health “Indoor Air Sampling and Analysis Guidance”  be one as disclosed by Silva because (1) as previously indicated, Jolly does not limit the structure of the anodic stripping voltammetry detector, so to use the anodic stripping voltammetry detector would at the least just be substitution of one known anodic stripping voltammetry detector in the electrochemical sensor art for measuring Pb for another with predictable results, and (2) moreover, the anodic stripping voltammetry detector of Silva has two benefits.  Firstly, it can also measure Cd, which is another known heavy metal air pollutant, as noted above, in addition to Pb, and secondly, the anodic stripping voltammetry detector of Silva has the capability to detect Cd and Pb in concentrations as low as parts per trillion (see the Abstract in Silva).   
	In the method of Jolly as modified by Nguyen, New York Department of Health “Indoor Air Sampling and Analysis Guidance”, WHO-Europe, and Silva the test sample is apparently passed over only a single sensor (the sensor of Silva, which is now the ASV Detector (25) in Jolly, or at least part of it), rather than a plurality of sensors. 
	Nolan discloses an anodic stripping voltammetry detector suitable for detecting Hg2+ that comprises a working electrode comprising micropore material, a counter electrode, and a reference electrode and wherein the micropores are arrayed at a set distance.  See the title, Figure 1, and Experimental Section – Apparatus, which is on page 3568, and the last sentence of the first paragraph of Fabrication of the If-UME Arrays, which is on page 3568.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the anodic stripping voltammetry detector used in the method of Jolly as modified by Nguyen and New York Department of Health “Indoor Air Sampling and Analysis Guidance”, WHO-Europe, and Silva also include as a second sensor or also be present as a second detector the sensor disclosed by Nolan because 
(1) as previously indicated Jolly does not limit the structure of the anodic stripping voltammetry detector; 
(2) the anodic stripping voltammetry detector of Nolan is capable of detecting Hg, which, as previously indicated, is a known heavy metal air pollutant. So the use of the anodic stripping voltammetry detector of Nolan would be consistent with and would enhance the usefulness of the method of Jolly as modified by Nguyen and New York Department of Health “Indoor Air Sampling and Analysis Guidance”, WHO-Europe, and Silva; and 
(3) Nolan discloses

    PNG
    media_image9.png
    259
    663
    media_image9.png
    Greyscale

 
		See the Nolan Abstract.

With the anodic stripping voltammetry detector including both the sensor of Silva and also the sensor of Nolan, the test sample would then be passed over a plurality of sensors. 
In the detector used in the method of Jolly as modified by Nguyen, New York Department of Health “Indoor Air Sampling and Analysis Guidance”, WHO-Europe, Silva, and Nolan, the sensor of Silva and the sensor of Nolan, which are adapted into the anodic stripping voltammetry detector of Jolly, each comprise a micropore material rather than a nanopore material. 
Lanyon discloses a method for manufacturing nanopore electrode arrays and characterized their electrochemical properties.  See the title, Abstract, and Figure 2.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the porous material in the sensor or Silva and that of Nolan each instead be a nanopore material as taught by Lanyon because Lanyon discloses 

    PNG
    media_image10.png
    78
    665
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    73
    687
    media_image11.png
    Greyscale

	(see page 3048),


    PNG
    media_image12.png
    130
    674
    media_image12.png
    Greyscale

	   
(see page 3048), and

    PNG
    media_image13.png
    142
    716
    media_image13.png
    Greyscale

(see page 3054).
Addressing claim 2, for the additional limitation of this claim recall the following from the rejection of underlying claim 1 “the Examiner is construing syringe pump module 30 [in Jolly] as a sample transmission means.”


Addressing claim 10, as for the limitation “measuring the peak current includes a scan rate” note the following in Silva and Nolan

    PNG
    media_image14.png
    532
    608
    media_image14.png
    Greyscale

	(see Silva page 163) and

    PNG
    media_image15.png
    136
    691
    media_image15.png
    Greyscale

(see Nolan page 3570).
As for the limitation “where said scan rate is optimized to reduce the double layer capacitance and maximize the non-linear response of nanopores…” note the following in Silva and Nolan

    PNG
    media_image16.png
    60
    593
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    167
    633
    media_image17.png
    Greyscale

(see Silva page 165),

    PNG
    media_image18.png
    734
    516
    media_image18.png
    Greyscale

(see page 166),

    PNG
    media_image19.png
    143
    678
    media_image19.png
    Greyscale

	(see Nolan page 3568), and

    PNG
    media_image20.png
    591
    749
    media_image20.png
    Greyscale

(see Nolan page 3569).
  



Addressing claim 11, for the additional limitation of this claim note the following in Silva and Nolan



Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Jolly in view of Nguyen, New York Department of Health “Indoor Air Sampling and Analysis Guidance”, Silva, WHO-Europe, Nolan, and Lanyon as applied to claims 1, 2, and 10 above, and further in view of Peter Tomčik, “Review - Microelectrode Arrays with Overlapped Diffusion Layers as Electroanalytical Detectors: Theory and Basic Applications,” Sensors 2013, 13, 13659-13684: 
doi:10.3390/s131013659 (hereafter “Tomčik”) and Orozco et al., “Ultramicroelectrode Array Based Sensors: “A Promising Analytical Tool for Environmental Monitoring,” Sensors 2010, 10, 475-490: doi:10.3390/s100100475 (hereafter “Orozco”).  

Addressing claim 4, for the additional limitation of this claim see Lanyon Figure 2(a), which clearly indicates a distance between nanopores of about 1 micron, which is within the claimed range.  Furthermore, the distance between nanopores in a nanoelectrode array would be expected to be similar result effective variable as the distance between micropores in a microelectrode array is.  Namely, that it will affect the extent to which the diffusion layers of neighboring micropores overlap and so enhance measurement current.  The theoretical basis is well understood in the electrochemical sensing art for several forms of microelectrode arrays, including micropore microelectrode arrays, which, barring a contrary showing, would be expected to carry over to nanopore nanoelectrode arrays.  See, for example, Tomčik (regarding the distance between micropores of a microelectrode Tomčik comments

    PNG
    media_image21.png
    211
    814
    media_image21.png
    Greyscale

(see page 13660).
Also, Tomčik mathematically relates W, which equals We (microelectrode width) plus Wg (gap width between two adjacent microelectrodes) to δ (diffusion layer thickness).  See 2.1 Diffusion Layer Overlapping at Microband Array of Electrodes, which is on page 13661.)
Orozco complied in a table research articles about ultramicroelectrode arrays arranged by m, the number of ultramicroelectrode units; d, diameter; and x, inter-electrode distance.  See Table 1, which is on page 481.  It would have It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to emulate these studies and so make similar studies for nanoelectrode arrays in order to get quantitative data on how these variables affect the electrochemical behaviors of nanoelectrode arrays to assist in designing a suitable or even optimum nanoelectrode array configuration for a particular detection application.).
	 



Addressing claim 5, for the additional limitation of this claim see Lanyon 
Figure 2(a) and Table 1, which clearly indicates for this 5 x 5 array embodiment a distance between nanopores of about 1 micron (1,000 nm) and diameter of at the pore mouth of 150 nm (twice rL) and so the distance between the nanopores being 6.66 times the diameter of the nanopores,  which is within the claimed range.  Furthermore, the distance between nanopores in a nanoelectrode array would be expected to be a similar result effective variable as the distance between micropores in a microelectrode array is.  Namely, it will effect the extent to which the diffusion layers of neighboring micropores overlap and so enhance measurement current.  The theoretical basis is well understood in the electrochemical sensing art for several forms of microelectrode arrays, including micropore microelectrode arrays, which, barring a contrary showing, would be expected to carry over to nanopore nanoelectrode arrays.  See, for example, Tomčik (regarding the distance between micropores of a microelectrode Tomčik comments

    PNG
    media_image21.png
    211
    814
    media_image21.png
    Greyscale

(see page 13660).
Also, Tomčik mathematically relates W, which equals We (microelectrode width) plus Wg (gap width between two adjacent microelectrodes) to δ (diffusion layer thickness).  See 2.1 Diffusion Layer Overlapping at Microband Array of Electrodes, which is on page 13661.)
Orozco complied in a table research articles about ultramicroelectrode arrays arranged by m, the number of ultramicroelectrode units; d, diameter; and x, inter-electrode distance.  See Table 1, which is on page 481.  It would have It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to emulate these studies and so make similar studies for nanoelectrode arrays in order to get quantitative data on how these variables affect the electrochemical behaviors of nanoelectrode arrays to assist in designing a suitable or even optimum nanoelectrode array configuration for a particular detection application.).
 . 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jolly in view of Nguyen, New York Department of Health “Indoor Air Sampling and Analysis Guidance”, Silva, WHO-Europe, Nolan, and Lanyon as applied to claims 1, 2, and 10 above, and further in view of Viltchinskaia et al. US 2003/0019748 A1 (hereafter “Viltchinskaia”) and Becker et al. US 2020/0088671 A1 (hereafter “Becker”).    

Addressing claim 6, as for the peak current being measured using a potentiostat and the analysis of the peak current is performed by a computer comprising a microprocessor and memory for storage, note Microprocessor 35 in the Jolly figure and the following also in Jolly

    PNG
    media_image22.png
    97
    450
    media_image22.png
    Greyscale

(see Jolly paragraph [0011])
Also note the following in Nolan

    PNG
    media_image23.png
    180
    686
    media_image23.png
    Greyscale

	(see Nolan pate 3568).
 
Jolly as modified by Nguyen, New York Department of Health “Indoor Air Sampling and Analysis Guidance”, Silva, WHO-Europe, Nolan, and Lanyon, though, does not disclose providing “wireless internet connected communication means for sending data to a location other than the location of the analysis.”
Viltchinskaia discloses a method and apparatus for performing stripping voltammetry on an environmental sample.  See the title, Figure 1, and paragraphs [0008] and [0019].  The peak the peak current is measured using a potentiostat and the analysis of the peak current is performed by a computer comprising a microprocessor, memory for storage, and internet connected communication means for sending data to a location other than the location of the analysis.  See paragraphs [0049], [0050], [0066], [0071], and [0080].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have, in the method of Jolly as modified by Nguyen, New York Department of Health “Indoor Air Sampling and Analysis Guidance”, Silva, WHO-Europe, Nolan, and Lanyon, the computer that performs the analysis of the peak current also include internet connected communication means for sending data to a location other than the location of the analysis as taught by Viltchinskaia because this will allow the method to be used outside the laboratory in a field site or industrial site. 
As for the internet connected communication means being wireless, although not disclosed by Viltchinskaia, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the internet connected communication means be wireless because as shown Becker it is a known way to transfer data from apparatus that detects trace metals using stripping voltammetry.  See in Becker the title and paragraphs [0045], [0060], and, [0061].  Thus, to have the internet connected communication means be wireless is just substitution of one internet connected communication means known in the electrochemical analysis (even specifically stripping voltammetry) art for another, such as a modem, hard-wired connection, or fiber optic link (see Viltchinskaia) with predictable results.  
	






Claims 13, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jolly in view of Nguyen, Silva, WHO-Europe, Nolan, Lanyon, Tomčik, and Zhu et al., “Double electrode systems with microelectrode arrays for electrochemical measurements,” Rev. Anal Chem 2015; 34(3-4): 87-101 (hereafter “Zhu”).


Addressing claim 13, Jolly discloses an apparatus for measuring the presence of a analytes in a fluid in concentrations without use of reagents (see the Abstract.  Note that since there is no indication that a reagent is used for anodic stripping voltammetry of the analyte (for example, see paragraphs [0016] and [0029] nor is it clearly necessary for this electrochemical analysis technique when used to measure metal analytes, it is reasonable to presume that that analysis by anodic stripping voltammetry is performed in Jolly without use of reagents), the apparatus comprising:
a transmission means for transmitting a test sample to a test chamber for performing the analysis on a test sample (the Examiner is construing syringe pump module 30 as a sample transmission means.  From its placement in the figure relative to the ASV (anodic stripping voltammetry) Detector (25) and the following 

    PNG
    media_image3.png
    245
    423
    media_image3.png
    Greyscale

it is clear that one of the purposes of this sample transmission means is to transmit the test sample to test chamber (25).), 
one or more filters for removing organic material and impurities from the test sample before the test sample is transmitted to the test chamber3; and
a sensor located within the test chamber (note “ASV [anodic stripping voltammetry] Detector” 25 in the Jolly figure). 
Jolly, though, does not disclose that each sensor comprises “a working electrode constructed of nanopore material, a counter electrode and a reference electrode and where the nanopores are arrayed at a set distance and the distance between the working electrode and counter electrode ranges from .5 microns to 1 cm, . . . . ”  As a first matter, the Examiner will note that Jolly is silent as any detail about the structure of the anodic stripping voltammetry detector, so Jolly is presumably is open to it being one that is known in the art, so that long as it can be used to measure lead.  Also, the Examiner will note that in addition to lead, cadmium and mercury are also known heavy metal pollutants common in air (

    PNG
    media_image8.png
    245
    591
    media_image8.png
    Greyscale


See WHO-Europe.)
Silva discloses an anodic stripping voltammetry detector suitable for detecting Pb and Cd that comprises a working electrode comprising micropore material, a counter electrode, and a reference electrode and wherein the micropores are arrayed at a set distance.  See the Abstract, the second column on page 162, underneath the Figured 1 caption, and the first paragraph of 2.2 Electrochemical experiments, which is on 
page 163.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the anodic stripping voltammetry detector used in the method of Jolly as modified by Nguyen be one as disclosed by Silva because (1) as previously indicated, Jolly does not limit the structure of the anodic stripping voltammetry detector, so to use the anodic stripping voltammetry detector would at the least just be substitution of one known anodic stripping voltammetry detector in the electrochemical sensor art for measuring Pb for another with predictable results, and (2) moreover, the anodic stripping voltammetry detector of Silva has two benefits.  Firstly, it can also measure Cd, which is another known heavy metal air pollutant, as noted above, in addition to Pb, and secondly, the anodic stripping voltammetry detector of Silva has the capability to detect Cd and Pb in concentrations as low as parts per trillion (see the Abstract in Silva).   
	In the method of Jolly as modified by Nguyen, WHO-Europe, and Silva the test sample is apparently passed over only a single sensor (the sensor of Silva, which is now the ASV Detector (25) in Jolly, or at least part of it), rather than a plurality of sensors. 
	Nolan discloses an anodic stripping voltammetry detector suitable for detecting Hg2+ that comprises a working electrode comprising micropore material, a counter electrode, and a reference electrode and wherein the micropores are arrayed at a set distance.  See the title, Figure 1, and Experimental Section – Apparatus, which is on page 3568, and the last sentence of the first paragraph of Fabrication of the If-UME Arrays, which is on page 3568.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the anodic stripping voltammetry detector used in the method of Jolly as modified by Nguyen, WHO-Europe, and Silva also include as a second sensor or also be present as a second detector the sensor disclosed by Nolan because 
(1) as previously indicated Jolly does not limit the structure of the anodic stripping voltammetry detector; 
(2) the anodic stripping voltammetry detector of Nolan is capable of detecting Hg, which, as previously indicated, is a known heavy metal air pollutant. So the use of the anodic stripping voltammetry detector of Nolan would be consistent with and would enhance the usefulness of the method of Jolly as modified by Nguyen, WHO-Europe, and Silva; and 
(3) Nolan discloses

    PNG
    media_image9.png
    259
    663
    media_image9.png
    Greyscale

 
		See the Nolan Abstract.

In the apparatus of Jolly as modified by Nguyen, WHO-Europe, Silva, and Nolan, the sensor of Silva and the sensor of Nolan, which are adapted into the anodic stripping voltammetry detector of Jolly, each comprise a micropore material rather than a nanopore material. 
Lanyon discloses a method for manufacturing nanopore electrode arrays and characterized their electrochemical properties.  See the title, Abstract, and Figure 2.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the porous material in the sensor or Silva and that of Nolan each instead be a nanopore material as taught by Lanyon because Lanyon discloses 

    PNG
    media_image10.png
    78
    665
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    73
    687
    media_image11.png
    Greyscale

	(see page 3048),


    PNG
    media_image12.png
    130
    674
    media_image12.png
    Greyscale

	   
(see page 3048), and

    PNG
    media_image13.png
    142
    716
    media_image13.png
    Greyscale

(see page 3054)

As for “the nanopores are arrayed at a set distance and the distance between the working electrode and counter electrode ranges from .5 microns to 1 cm, . . ..”, the distance between the working electrode and counter electrode is not disclosed in either Silva or Nolan.  However, although discussed in regard to micropore microelectrode arrays Tomčik and Zhu disclose that having the working electrode and counter electrode of an electrochemical sensor be parallel and closely spaced apart will increase the sensitivity of the measurements through redox cycling.  See in Tomčik the last two paragraphs on page 13665, Figures 4 and 5, and the two paragraphs under Figure 5.  In Zhu see the Abstract, Figure 3, and Electrochemical performance, which begins on page 91. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the working electrode and the counter electrode in each sensor of the sensors in the apparatus of Jolly as modified by Nguyen,  WHO-Europe, Silva, and Nolan be parallel and closely space, that is, be in a double electrode configuration, as disclosed by Tomčik and Zhu because there is a reasonable expectation of increased sensitivity as found for nanopore microelectrode arrays as found for micropore microelectrode arrays.  Barring evidence to the contrary, such as unexpected results, the spacing between the working electrode and the counter electrode, such as ranging from .5 microns to 1 cm, will be determined by the diffusion length of the analyte, which is not specified in the claim.  In this regard note the following in Tomčik and Zhu

    PNG
    media_image24.png
    282
    1206
    media_image24.png
    Greyscale
 
	 
(see Tomčik page 13659),


    PNG
    media_image25.png
    412
    1235
    media_image25.png
    Greyscale


(see Tomčik page 13660), and

    PNG
    media_image26.png
    182
    686
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    218
    706
    media_image27.png
    Greyscale

(see Zhu page 92).





With the anodic stripping voltammetry detector including both the sensor of Silva and also the sensor of Nolan, the test sample would then be passed over a plurality of sensors. 
In the detector used in the method of Jolly as modified by Nguyen, New York Department of Health “Indoor Air Sampling and Analysis Guidance”, WHO-Europe, Silva, and Nolan, the sensor of Silva and the sensor of Nolan, which are adapted into the anodic stripping voltammetry detector of Jolly, each comprise a nanopore material rather than a micropore material. 
Lanyon discloses a method for manufacturing nanopore electrode arrays and characterized their electrochemical properties.  See the title, Abstract, and Figure 2.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the porous material in the sensor or Silva and that of Nolan each instead be a nanopore material as taught by Lanyon because Lanyon discloses 

    PNG
    media_image10.png
    78
    665
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    73
    687
    media_image11.png
    Greyscale

	(see page 3048),


    PNG
    media_image12.png
    130
    674
    media_image12.png
    Greyscale

	   
(see page 3048), and

    PNG
    media_image13.png
    142
    716
    media_image13.png
    Greyscale

(see page 3054)
As for “[a] potentiostat for holding the working electrode at a potential that is suitable for deposition of said analyte on said sensors, for measuring the peak current at the working electrode during stripping of the deposited analyte from said sensors using voltammetric methods and producing voltammograms of said peak currents, . . . .”, Jolly discloses performing anodic stripping voltammetry and such a potentiostat is conventionally used, as the recited functions for the potentiostat are fundamental to performing anodic stripping voltammetry of heavy metals in its several variants.  Note the following, for example, in Nguyen, which illustrates how differential pulse anodic stripping voltammetry may be used to measure trace or heavy metals,  

    PNG
    media_image4.png
    151
    656
    media_image4.png
    Greyscale

(see page 156),

    PNG
    media_image5.png
    107
    639
    media_image5.png
    Greyscale

(see page 156), and

    PNG
    media_image28.png
    174
    1088
    media_image28.png
    Greyscale

(see page 157).

For the claimed computer note the following in Jolly

    PNG
    media_image22.png
    97
    450
    media_image22.png
    Greyscale

(see Jolly paragraph [0011])
Also note the following in Nolan

    PNG
    media_image23.png
    180
    686
    media_image23.png
    Greyscale

	(see Nolan pate 3568).


Addressing claim 14, for the additional limitation of this claim recall the following from the rejection of underlying claim 13 “the Examiner is construing syringe pump module 30 [in Jolly] as a sample transmission means.”


Addressing claim 21, as for the limitation “the potentiostat includes a scan rate” note the following in Silva and Nolan

    PNG
    media_image14.png
    532
    608
    media_image14.png
    Greyscale

	(see Silva page 163) and

    PNG
    media_image15.png
    136
    691
    media_image15.png
    Greyscale

(see Nolan page 3570).
As for the limitation “where said scan rate is optimized to reduce the double layer capacitance and maximize the non-linear response of nanopores…” note the following in Silva and Nolan

    PNG
    media_image16.png
    60
    593
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    167
    633
    media_image17.png
    Greyscale

(see Silva page 165),

    PNG
    media_image18.png
    734
    516
    media_image18.png
    Greyscale

(see page 166),

    PNG
    media_image19.png
    143
    678
    media_image19.png
    Greyscale

	(see Nolan page 3568), and

    PNG
    media_image20.png
    591
    749
    media_image20.png
    Greyscale

(see Nolan page 3569).




Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jolly in view of Nguyen, Silva, WHO-Europe, Nolan, Lanyon, Tomčik, and Zhu as applied to claims 13 and 14 above, and further in view of and Orozco.  

Addressing claim 16, for the additional limitation of this claim see Lanyon 
Figure 2(a) and Table 1, which clearly indicates for this 5 x 5 array embodiment a distance between nanopores of about 1 micron (1,000 nm) and diameter of at the pore mouth of 150 nm (twice rL) and so the distance between the nanopores being 6.66 times the diameter of the nanopores,  which is within the claimed range.  Furthermore, the distance between nanopores in a nanoelectrode array would be expected to be a similar result effective variable as the distance between micropores in a microelectrode array is.  Namely, it will effect the extent to which the diffusion layers of neighboring micropores overlap and so enhance measurement current.  The theoretical basis is well understood in the electrochemical sensing art for several forms of microelectrode arrays, including micropore microelectrode arrays, which, barring a contrary showing, would be expected to carry over to nanopore nanoelectrode arrays.  See, for example, Tomčik (regarding the distance between micropores of a microelectrode Tomčik comments

    PNG
    media_image21.png
    211
    814
    media_image21.png
    Greyscale

(see page 13660).
Also, Tomčik mathematically relates W, which equals We (microelectrode width) plus Wg (gap width between two adjacent microelectrodes) to δ (diffusion layer thickness).  See 2.1 Diffusion Layer Overlapping at Microband Array of Electrodes, which is on page 13661.)
Orozco complied in a table research articles about ultramicroelectrode arrays arranged by m, the number of ultramicroelectrode units; d, diameter; and x, inter-electrode distance.  See Table 1, which is on page 481.  It would have It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to emulate these studies and so make similar studies for nanoelectrode arrays in order to get quantitative data on how these variables affect the electrochemical behaviors of nanoelectrode arrays to assist in designing a suitable or even optimum nanoelectrode array configuration for a particular detection application.).




Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jolly in view of Nguyen, Silva, WHO-Europe, Nolan, Lanyon, Tomčik, and Zhu as applied to claims 13 and 14 above, and further in view of Viltchinskaia and Becker.    

Addressing claim 17, as for the computer comprising a microprocessor and memory for storage, note Microprocessor 35 in the Jolly figure and the following also in Jolly

    PNG
    media_image22.png
    97
    450
    media_image22.png
    Greyscale

(see Jolly paragraph [0011])
Also note the following in Nolan

    PNG
    media_image23.png
    180
    686
    media_image23.png
    Greyscale

	(see Nolan pate 3568).
 
Jolly as modified by Nguyen, Silva, WHO-Europe, Nolan, Lanyon, Tomčik, and Zhu, though, does not disclose providing “wireless internet connected communication means for sending data to a location other than the location of the analysis.”
Viltchinskaia discloses a method and apparatus for performing stripping voltammetry on an environmental sample.  See the title, Figure 1, and paragraphs [0008] and [0019].  The peak the peak current is measured using a potentiostat and the analysis of the peak current is performed by a computer comprising a microprocessor, memory for storage, and internet connected communication means for sending data to a location other than the location of the analysis.  See paragraphs [0049], [0050], [0066], [0071], and [0080].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have, in the apparatus of Jolly as modified by Nguyen, Silva, WHO-Europe, Nolan, Lanyon, Tomčik, and Zhu, the computer that performs the analysis of the peak current also include internet connected communication means for sending data to a location other than the location of the analysis as taught by Viltchinskaia because this will allow the method to be used outside the laboratory in a field site or industrial site. 
As for the internet connected communication means being wireless, although not disclosed by Viltchinskaia, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the internet connected communication means be wireless because as shown Becker it is a known way to transfer data from apparatus that detects trace metals using stripping voltammetry.  See in Becker the title and paragraphs [0045], [0060], and, [0061].  Thus, to have the internet connected communication means be wireless is just substitution of one internet connected communication means known in the electrochemical analysis (even specifically stripping voltammetry) art for another, such as a modem, hard-wired connection, or fiber optic link (see Viltchinskaia) with predictable results.  



Allowable Subject Matter

Claims 3, 7-9, 12, 15, 18-20, 22, and 23 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
a) in claim 3 the combination of limitations requires that “the filter is a combination of a sedimentary filter, a non- metallic micron filter with a mesh size from .2 microns to 25 microns and an electrical pulse generator to break down organic material. [italicizing by the Examiner]”
In contrast, while Jolly as modified by Nguyen, New York Department of Health “Indoor Air Sampling and Analysis Guidance”, Silva, WHO-Europe, Nolan, and Lanyon does disclose having the filter include “a membrane filter with a 
25 mm x 0.8 micron pore size” (see Jolly paragraph [0010]), which presumably may be, if likely is non-metallic, and while it may perhaps be obvious to also have it include an electrical pulse generator to break down organic material, in light of Griffiths et al. US 5,340,450 (see the title, Abstract, col. 1:10-47, and claim 1), it would not have been obvious to include a in the “filter”  a sedimentary filter because that sample in Jolly is ambient air  - a sedimentary filer is typically used with a water sample, such as from a lake or water reservoir.

b) in claim 7 the combination of limitations requires that “the counter electrode and working electrode are porous.”
	In contrast, in the sensors used in the method of Jolly as modified by Nguyen, New York Department of Health “Indoor Air Sampling and Analysis Guidance”, Silva, WHO-Europe, Nolan, and Lanyon there is no indication that the counter electrode and working electrode in these sensors are porous or that it would be desirable to have them be porous.  See especially Silva Figure 1 and 2.1 Microfabrication of the Ir microelectrode array based sensors, which is on page 162, and see Nolan Fabrication of the Ir-UME Arrays, which is on 
page 3568.  

c) in claim 8 the combination of limitations requires that “the sensors are constructed [from] different combinations of materials for each of the working electrodes, counter electrodes and reference electrodes . . . . [italicizing by the Examiner]” 
  	In contrast, in the sensors used in the method of Jolly as modified by Nguyen, New York Department of Health “Indoor Air Sampling and Analysis Guidance”, Silva, WHO-Europe, Nolan, and Lanyon, while there is a difference in the combination of materials used to make the working electrode disclosed by Silva from the combination of materials used to make the working electrode of Nolan, in both Silva and Nolan the counter electrode is made of platinum and the reference electrode is made of Ag/AgCl.  See in Silva the title, Figure 1,  
2.1 Microfabrication of the Ir microelectrode array based sensors, which is on page 162, the first paragraph of 2.2 Electrochemical experiments, which is on page 163, and the first full paragraph in the first column on page 164.  In Nolan see Apparatus, which is on page 3568, and the first paragraph of Fabrication of the Ir-UME Arrays, which is on page 3568.    

d) in claim 9 the combination of limitations requires that “the direction of the current from the counter-electrode is driven in a direction perpendicular to the direction of the current from working electrode to prevent the electrodes from acting as parallel plate capacitors.”
	In contrast, in the sensors used in the method of Jolly as modified by Nguyen, New York Department of Health “Indoor Air Sampling and Analysis Guidance”, Silva, WHO-Europe, Nolan, and Lanyon, there is nothing to suggest that the working electrode and counter electrode of each sensor act as parallel plate capacitors there is disclosure that the direction of the current from the counter-electrode is driven in a direction perpendicular to the direction of the current from working electrode.  See in Silva the first paragraph of 2.2 Electrochemical experiments, which is on page 163, and in Nolan see Apparatus, which is on page 3568.


e) in claim 11 the combination of limitations requires that “the lifespan of the electrodes is increased by constructing said electrodes of a lower passivity material from the group of materials including graphene, doped graphene, titanium dioxide, graphite, carbon, doped carbon, iridium oxide, tin oxide, polymers mixed with CNT or other polymers, including hybrids.”
	In contrast, in the sensors used in the method of Jolly as modified by Nguyen, New York Department of Health “Indoor Air Sampling and Analysis Guidance”, Silva, WHO-Europe, Nolan, and Lanyon, the working electrodes include iridium, but not iridium oxide nor any of the other listed materials.  See the title and Abstract for each of Silva and Nolan. None of the counter electrodes and reference electrodes include any of the listed materials.

f) in claim 12 the combination of limitations requires that “the electrodes are cleaned by; Cycling a potentiostat connected to said electrodes between 10 and 100 times at very high scan rates between 100 microvolts/sec and 1 volt/sec, and  Holding said potentiostat at an oxidation potential ranging from between 200mv and 1000 my and passing a stream of water filtered by reverse osmosis over said sensor.”
	In contrast, in the method of Jolly as modified by Nguyen, New York Department of Health “Indoor Air Sampling and Analysis Guidance”, Silva, WHO-Europe, Nolan, and Lanyon, Silva discloses cleaning the working electrode as follows

    PNG
    media_image29.png
    165
    488
    media_image29.png
    Greyscale

See Silva page 163.
Nolan does not appear to disclose any cleaning protocol for the electrodes.  

g) in claim 15 the combination of limitations requires that “the filter is a combination of a sedimentary filter, a non-metallic micron filter with a mesh size from .2 microns to 25 microns and an electrical pulse generator to break down organic material.”
	The reason for the allowability of claim 3 stated above also applies to claim 15.

h) in claim 18 the combination of limitations requires that “the counter electrode and working electrode are porous.”
	The reason for the allowability of claim 7 stated above also applies to claim 18.

i) in claim 19 the combination of limitations requires that “the sensors are constructed [from] different combinations of materials for each of the working electrodes, counter electrodes and reference electrodes . . . . [italicizing by the Examiner]” 
The reason for the allowability of claim 8 stated above also applies to claim 19.

j) in claim 20 the combination of limitations requires that “the direction of the current from the counter-electrode is driven in a direction perpendicular to the direction of the current from working electrode to prevent the electrodes from acting as parallel plate capacitors.”
The reason for the allowability of claim 9 stated above also applies to claim 20.

k) in claim 22 the combination of limitations requires that “the lifespan of the electrodes is increased by constructing said electrodes of a lower passivity material from the group of materials including graphene, doped graphene, titanium dioxide, graphite, carbon, doped carbon, iridium oxide, tin oxide, polymers mixed with CNT or other polymers, including hybrids.”
The reason for the allowability of claim 11 stated above also applies to claim 22.

l) in claim 23 the combination of limitations requires that “The potentiostat is capable of being cycled between 10 and 100 times at very high scan rates between 100 microvolts/sec and 1 volt/sec, and The potentiostat is capable of being held at an oxidation potential ranging from between 200mv and 1000 my while passing a stream of water filtered by reverse osmosis over said sensor.”
The reason for the allowability of claim 12 stated above also applies to claim 23.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        May 19, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While there is no set statutory form for claims, the present Office practice is to insist that each claim must be the object of a sentence starting with "I (or we) claim," "The invention claimed is" (or the equivalent). If, at the time of allowance, the quoted terminology is not present, it is inserted by the Office of Data Management. Each claim begins with a capital letter and ends with a period. See MPEP 608.01(m).
        2 performing this step is implied by the following in Jolly  
        
        
        
    PNG
    media_image1.png
    163
    441
    media_image1.png
    Greyscale

        
    PNG
    media_image2.png
    158
    487
    media_image2.png
    Greyscale

        Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to implement more extensive means if necessary to remove interferants from the sample in order to minimize sources of inaccuracy during the stripping voltammetry measurement.  See, for example, in Nguyen the title and the section headed (b) Sampling and sample pretreatment, which begins on page 154, and which discloses significant sample preparation of atmospheric samples in order to remove organic material and impurities from the test sample before making the stripping voltammetry measurement of various heavy metals, including Pb, which is also measured by Jolly. 
        	 
        
        3  For this limitation note the following in Jolly  
        
        
        
    PNG
    media_image1.png
    163
    441
    media_image1.png
    Greyscale

        
    PNG
    media_image2.png
    158
    487
    media_image2.png
    Greyscale

        Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to implement more extensive means if necessary to remove interferants from the sample in order to minimize sources of inaccuracy during the stripping voltammetry measurement.  See, for example, in Nguyen the title and the section headed (b) Sampling and sample pretreatment, which begins on page 154, and which discloses significant sample preparation of atmospheric samples in order to remove organic material and impurities from the test sample before making the stripping voltammetry measurement of various heavy metals, including Pb, which is also measured by Jolly.